FILED
                               NOT FOR PUBLICATION                           OCT 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



BYONG SEOL SONG, a.k.a. Byoung                     No. 06-73299
Song, a.k.a. Byoung Seoul Song; MI K
SONG,                                              Agency Nos. A071-790-403
                                                               A077-166-787
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Byong Seol Song and Mi K Song, natives and citizens of South Korea,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s removal order. Our jurisdiction is governed


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for substantial evidence the agency’s findings of

fact. Kim v. Holder, 603 F.3d 1100, 1102 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding of removability by clear

and convincing evidence. See id. at 1103.

      Petitioners lack standing to assert their equal protection contention because

“they do not belong to the class of returning [Lawful Permanent Residents] who

are allegedly similarly situated to applicants for admission.” Id. at 1104.

      Petitioners’ remaining contention is not persuasive.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                  06-73299